Citation Nr: 1124254	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant's service includes a period of active duty for training (ACDUTRA) in the West Virginia Army National Guard from October 15, 1984, to November 30, 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The record reflects that the RO has characterized the appellant's psychiatric claim as a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board has recharacterized the appellant's psychiatric claim accordingly.


REMAND

The appellant contends that service connection is warranted for his back disability because it resulted from a night jump on November 4, 1988, while in the National Guard.  He also alleges that he has PTSD as a result of stressor events during active service.  Specifically, he stated that he: almost drowned while participating in search and rescue efforts during the flooding of Cheat River in November 1985; assisted in disaster relief after a flood and volcanic eruption in the Philippines from November to December 1991; and participated in the sorting of human remains from an airliner crash in Pennsylvania in September 1994.  (The U. S. Army and Joint Services Records Research Center (JSRRC) verified the September 1994 stressor in March 2009.)  

The appellant's service treatment records are negative for findings related to a back disability, PTSD, or any psychiatric disorder.  Post-service VA treatment records include diagnoses of osteoarthritis of the spine, PTSD and depression.

The record reflects that the appellant was a member of the West Virginia Army National Guard from April 1984 to September 1992 with a verified period of ACDUTRA from October 15, 1984, to November 30, 1984; however, it appears that he had additional periods of active duty, active duty for training, or inactive duty for training as a member of the U.S. Air Force Reserve from September 1992 to April 2004.  Therefore, on remand, all periods of the appellant's active duty, active duty for training, or inactive duty for training should be verified and the relevant service treatment records should be obtained.

Moreover, additional development is required before the appellant's claim for entitlement to service connection for PTSD is decided.

A review of the record shows that the appellant had failed to report for an April 2009 VA psychiatric examination.  The claims file shows that the address and phone number provided by the RO differed from that in the VA Medical Center's data base.  In a May 2011 Informal Hearing Presentation, the appellant's representative noted that there is no letter notifying the appellant of a scheduled examination in his claims file.  

The Board finds that it cannot be determined on the basis of the current record whether the appellant received notification of his scheduled examination.  On remand, the RO or the Appeals Management Center (AMC) should first confirm the appellant's current address.  Then, he should be afforded another opportunity to report for a VA examination.

Finally, additional evidence (a statement from the appellant's private physician) was received in March 2010, subsequent to the issuance of the July 2009 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the RO in conjunction with the issues on appeal.  The appellant has not waived RO consideration of the additional evidence.  Accordingly, the RO or the AMC must be given the opportunity to review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to verify any periods of active duty, active duty for training, or inactive duty for training that the appellant had while a member of the Army National Guard and Air Force Reserve beginning in 1984.  If necessary, the RO or the AMC should request the appellant to submit any documentation in his possession showing any such service.  The RO or the AMC should also undertake all indicated development to obtain any outstanding medical records pertaining to this service.

2.  The RO or the AMC should confirm the appellant's current mailing address.  The appellant should also be informed that it is ultimately his obligation to inform VA of any changes of address.

3.  Thereafter, the appellant should be afforded a VA examination by a psychiatrist or a psychologist in order to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the claims files, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the appellant has PTSD related to a confirmed event in service.  If the appellant is found to have PTSD in accordance with DSM-IV criteria, the examiner should specify the stressor(s) upon which the diagnosis is based.  If PTSD is not diagnosed, the examiner should explain why the appellant does not meet the criteria for this diagnosis.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluation for Post-Traumatic Stress Disorder Examination.

The examiner should also determine if any other acquired psychiatric disorders have been present during the period of this claim.  If so, the examiner should provide an opinion for each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the appellant's active service or was caused or permanently worsened by PTSD.

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the appellant's claims in light of all pertinent evidence and legal authority.  If either benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

